DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Chung, Registration No. 62,215, Attorney of Record, on 08/22/2022.
(1) The Title in the Specification has been amended based on the Specification filed by Applicant dated 04/17/2019 as follows:
DISPLAY CONTROL APPARATUS, NON-TRANSITORY RECORDING MEDIUM AND DISPLAY CONTROLLING METHOD FOR CREATING FIRST TAG, SECOND TAG NOT OVERLAPPING OTHER TAGS DISPLAYED, AND INDICATOR CORRELATING SECOND TAG WITH FIRST TAG
(2) The following claim has been amended based on amendment filed by Applicant dated 08/24/2021:
9. (Currently Amended) The display control apparatus according to claim 5,
wherein the instructions stored in the storage further controls the processor to:
determine whether a coupling operation comprising coupling together the first tag and the third tag at the first display position or the coupling together the second tag and the fourth tag at the second display position is accepted;
in response to determining that the coupling operation is accepted,
mutually couple the first tag and the third tag at the first display position;
mutually couple the second tag and the fourth tag at the second display position; and
newly create an indicator that visually correlates the first tag and the third tag that are mutually coupled to be displayed at the first display position and the second tag and the fourth tag that are mutually coupled to be displayed at the second display position.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 19 and 20 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Endo (US 20150187106 A1) discloses determine whether input of a first operation comprising selecting a first icon is accepted (fig. 1); in response to determining the input of the first operation, is accepted, select a first display position (figs. 1 and 6A-11B); newly create a first tag according to the first icon selected in the first operation for display in a screen of a display at the first display position selected (figs. 6A-11B); select a second operation from a plurality of possible operations based on the first tag newly created (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]); determine whether input of the second operation is accepted, the second operation comprising one of selecting a second icon, inputting a numerical formula, and inputting a numerical value (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]); and in response to determining the input of the second operation is accepted, select a second display position (figs. 6A-11B; para [0084-0086]);  newly create a second tag according to the one of the second icon selected, the numerical formula inputted, and the numerical value inputted in the second operation for display in the screen of the display at the second display position selected (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]); and newly create an indicator that visually correlates the second tag to be displayed at the second display position selected with the first tag to be displayed at the first display position selected (figs. 6A-11B, para [0076]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 19 and 20 as a whole.
 Thus, independent claims 1, 19 and 20 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             

/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143